Citation Nr: 1800306	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to March 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the evidence demonstrates that the Veteran's service-connected major depressive disorder and generalized anxiety disorder, claimed as PTSD, likely precludes him from securing or following substantially gainful employment 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In this case, the Veteran is service-connected for major depressive disorder and generalized anxiety disorder, claimed as PTSD, evaluated as 70 percent disabling effective June 26, 2013.  Accordingly, the Veteran meets the scheduler criteria for the period of this appeal.  Thus, the main question before the Board is whether the Veteran's service-connected major depressive disorder and generalized anxiety disorder renders him unable to obtain substantially gainful employment.  

Based on the Veteran's competent and credible reports and the private psychiatric evaluation dated in November 2017, the record essentially shows that the Veteran cannot obtain and maintain employment due to his major depressive disorder and generalized anxiety disorder.

The record reflects the Veteran has a college degree.  Medical and lay evidence, including the Veteran's hearing testimony in October 2017, establishes that the Veteran was self-employed part-time as a painter for many years until November 2016, when he stopped working due to his service-connected major depressive disorder and generalized anxiety disorder.  In his Application for Increased Compensation Based on Unemployability, filed in April 2015, the Veteran stated he was an artist and had been self-employed part-time as a window illustrator from 2010 to the present.  He indicated he last worked full-time in 1990, and that his service-connected major depressive disorder and generalized anxiety disorder had affected his full-time employment in 1990.   He stated that he was asked to resign from his previous job in 1989 and since then has not been able to hold a job. 

During his October 2017 hearing, the Veteran testified that he stopped working as a self-employed window illustrator in November 2016 partly because of his service-connected major depressive disorder and generalized anxiety disorder.  He stated that while he was working, he had to work at night when the businesses were closed so that he did not have to interact with people.  He testified that people would often come up to or talk to him while he was painting and he would get very upset and anxious, which ultimately led to him quitting. 

In a November 2017 assessment, a private physician opined that the Veteran is not employable.  The physician conducted an in-person interview and psychiatric evaluation as well as reviewed the Veteran's military service records.  The examiner noted the Veteran's diagnoses of major depressive disorder and generalized anxiety disorder and indicated that the Veteran is indeed suffering from those disorders at the present time.  The examiner also noted the Veteran's statements that he quit his job as a self-employed window painter in November 2016 due to his overwhelming anxiety while working.  The examiner opined that due to the Veteran's current high levels of anxiety and depression, he would be unable to find gainful, meaningful employment and that he is not likely to be employable in the foreseeable future. 

In this case, while the Veteran had been employed during the appeal period, the evidence shows that it was not substantially gainful.  Rather, the Veteran has been shown to work in a part-time, self-employed setting with accommodations.  In light of these facts, the Board concludes that his employment was marginal. 

As such, the Board finds that the Veteran is entitled to TDIU due to his service-connected major depressive disorder and generalized anxiety disorder for the entire period on appeal.  


ORDER

Entitlement to a TDIU is granted. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


